Citation Nr: 1113346	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested that he be afforded a hearing before the Board when he submitted his substantive appeal.  However, he withdrew the request for a hearing in a statement received in September 2010.

The Board observes that the Veteran also perfected an appeal on the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Service connection was granted for those disabilities in a March 2010 rating decision.  Therefore, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran does not have hypertension attributable to military service.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in November 2007; a rating decision in April 2008; and a statement of the case in January 2009.   Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the November 2009 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for hypertension, the record is absent for competent lay or medical evidence that the disabilities are the result of a disease or injury incurred in or aggravated by active military service.  Furthermore, the evidence does not show any event, injury, or disease during the Veteran's service that has been claimed to have produced the claimed hypertension.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking the claimed disability to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, any competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA was to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran in this case has not reported a continuity of the symptoms of his claimed hypertension since separation.  Instead, he has asserted a relationship between his claimed disabilities and his military service which is outside the competence of the Veteran as a layperson.  Therefore, the Board finds that an examination is not necessary in this case because the evidence of record does not indicate a relationship between the current disabilities and service.

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence relates the present condition to symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he has hypertension related to his period of military service.  

The Veteran's service medical records do not show any complaints, findings, or treatment for hypertension.  The Veteran's blood pressure was normal at the May 1956 entrance examination, a February 1959 examination, and the April 1960 separation examination and the Veteran denied high or low blood pressure on report of medical forms prepared at the time of the examinations.  

Private treatment reports from Primacare show that that the Veteran sought treatment for a report of high blood pressure in March 2007 at which time he was diagnosed with hypertension.  The records thereafter show a diagnosis of essential hypertension in July 2007.  

The Board finds that competent evidence does not show a relationship between the Veteran's hypertension and his period of military service.  The Veteran was not diagnosed with hypertension until 2007, almost forty-seven years after he separated from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of hypertension is also evidence that weighs against the Veteran's claim. 

The Board finds that the evidence does not include competent evidence showing a relationship of the Veteran's hypertension to his period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his hypertension is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  None of the medical evidence of record includes a medical opinion linking the Veteran's hypertension to his period of military service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions.  Therefore, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay testimony cannot establish a link between hypertension and service.  Furthermore, the Veteran has not reported any continuity of symptomatology of hypertension since service.

In short, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran had hypertension during service or within one year after separation from service, and the file does not contain competent evidence linking hypertension to service.  The evidence is also against a finding of any continuity of symptomatology between military service and the Veteran's hypertension.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2010).

The Veteran claims that he has glaucoma related to his period of military service, including exposure to the flash from an explosion which occurred while he was on duty.  

The Veteran's service medical records do not show any complaints, findings, or treatment for elevated ocular pressure or glaucoma.  In January 1960, a pair of zylonite framed spectacles was ordered for the Veteran.  It was noted that although the Veteran's prescription was below minimum requirements, the glasses were needed to relieve the Veteran's symptoms of asthenopia.  Clinical evaluation of the Veteran's eyes was normal at his May 1956 entrance examination, a February 1959 examination, and the April 1960 separation examination.  The Veteran denied eye trouble on report of medical history forms prepared in conjunction with the examinations.  

A June 1958 memorandum from the 303rd Air Refueling Squadron indicates that the Veteran was in the process of servicing the oxygen system of aircraft when the oxygen cart began to emit sparks and was followed almost instantly by an explosion.  The Veteran sustained burns to his forearm and hand while removing the oxygen cart form the vicinity of the aircraft.  The records do not indicate that the Veteran's vision or eyes were impaired or injured during the explosion.

Associated with the claims file are private treatment reports from D. Edinger, M.D., which show that the Veteran was diagnosed with chronic open angle glaucoma in June 2005.  Those records do not include any opinion regarding the etiology of the Veteran's glaucoma nor do they link any eye disability to the Veteran's period of military service.  The records also indicate that the Veteran was diagnosed with pseudophakia following cataract surgery on his eyes in May 2007.  The records do not include reference to any other eye disabilities or injuries.  

The Veteran submitted several statements indicating that his private physicians informed him that the explosion in service left him with eye damage.  The Veteran referenced Dr. Edinger as a physician who had told him his eyes were "strange" and appeared to have been damaged in an accident.  However, records from Dr. Edinger are negative for any report of an injury or damage to the Veteran's eyes resulting from an accident.

The Board finds that the evidence shows that the Veteran was exposed to an explosion in service and that he was also issued eyeglasses for asthenopia.  He has not been provided an examination to determine whether any current eye disability is related to service.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine the etiology of any current eye disability.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

a)  Diagnose all current eye disabilities.

b)  Is it at least as likely as not (50 percent or more probability) that any current eye disability is related to the Veteran's service, or to his inservice issuance of glasses for asthenopia or inservice exposure to an explosion?

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


